
	
		II
		112th CONGRESS
		1st Session
		S. 1321
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish energy policies to make measurable gains in
		  reducing dependence on foreign oil, saving Americans money, increasing United
		  States competitiveness, improving energy security, improving environmental
		  stewardship, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Practical Energy Plan Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Reducing foreign oil dependence
					Subtitle A—Expanded domestic oil production
					Sec. 101. Oil production through carbon dioxide
				sequestration.
					Sec. 102. Restoring Gulf of Mexico oil production.
					Sec. 103. Safety assessments.
					Sec. 104. Restoring oil and gas lease sales.
					Sec. 105. Equal treatment of permits in Alaska.
					Sec. 106. Offshore resource review and seismic
				surveys.
					Subtitle B—Vehicle efficiency
					Sec. 111. Fuel efficiency planning.
					Subtitle C—Fuel choice
					Sec. 121. Competitive production incentives for advanced
				renewable fuels.
					Sec. 122. Fuel options through the availability of dual fueled
				vehicles and light duty trucks.
					Subtitle D—Federal fleets
					Sec. 131. Department of Defense alternative fuels
				contracting.
					Sec. 132. Fuels for national security agencies.
					Sec. 133. Savings from transportation energy performance
				contracts.
					TITLE II—Energy efficiency
					Subtitle A—Energy performance in buildings
					Sec. 201. Saving energy in new buildings.
					Sec. 202. Enabling homes and buildings energy
				retrofits.
					Sec. 203. Rural energy savings.
					Subtitle B—Federal properties
					Sec. 211. Energy efficient Federal buildings.
					Sec. 212. Accelerating energy savings performance
				contracts.
					Sec. 213. Sense of Congress on inclusion of energy efficiency
				as selection criteria for base closure and realignment decisions.
					Sec. 214. Federal property realignment and savings.
					Subtitle C—Industrial and power generation energy
				efficiency
					Sec. 221. State partnership industrial energy efficiency
				revolving loan program.
					Sec. 222. Study of new source review to encourage energy
				efficiency.
					Subtitle D—Procurement, equipment, and appliance
				efficiency
					Sec. 231. Appliance and equipment efficiency.
					Sec. 232. Federal procurement and usage of energy efficient
				products.
					TITLE III—Measurement and review
					Sec. 301. Measurement and review.
				
			IReducing foreign
			 oil dependence
			AExpanded domestic
			 oil production
				101.Oil production
			 through carbon dioxide sequestration
					(a)Pioneer
			 projects
						(1)Investment tax
			 credit
							(A)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 48D the
			 following new section:
								
									48E.Pioneer
				project investment credit
										(a)In
				generalFor purposes of section 46, the pioneer project
				investment credit for any taxable year is an amount equal to 70 percent of the
				qualified investment for such taxable year with respect to any qualifying
				pioneer project.
										(b)Qualified
				investment
											(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying pioneer
				project—
												(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
													(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
													(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
												(2)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				(without regard to subparagraph (D) thereof) shall apply for purposes of this
				section.
											(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
											(c)DefinitionsFor
				purposes of this section—
											(1)Qualifying
				pioneer projectThe term qualifying pioneer project
				means a project—
												(A)which captures
				carbon dioxide which is—
													(i)emitted in
				connection with—
														(I)power generation,
				or
														(II)industrial
				production,
														(ii)subject to an
				eligible enhanced oil recovery contract, and
													(iii)delivered for
				use in a qualified enhanced oil recovery project (as defined in section
				43(c)(2)) by means of a qualified carbon dioxide trunkline,
													(B)with respect to
				which carbon dioxide has not been delivered for reuse, geological
				sequestration, or enhanced oil recovery at any time before carbon dioxide is
				delivered for use in a qualified enhanced oil recovery project pursuant to the
				eligible enhanced oil recovery contract, and
												(C)which is
				certified by the Secretary under subsection (d).
												(2)Eligible
				enhanced oil recovery contractThe term eligible enhanced
				oil recovery contract means a contract—
												(A)which requires
				the delivery of carbon dioxide which is—
													(i)to be used in
				connection with a qualified enhanced oil recovery project (as so defined),
				and
													(ii)to be disposed
				of in secure geological storage (within the meaning of section 45Q),
													(B)which specifies
				such delivery over a period of not less than 10 years, and
												(C)under which the
				first such delivery occurs after the date of the enactment of this
				section.
												(3)Qualified
				carbon dioxide trunklineThe term qualified carbon dioxide
				trunkline means a pipeline—
												(A)which is for the
				transportation of carbon dioxide for use in qualified enhanced oil recovery
				projects (as so defined),
												(B)which has a free
				flow capacity of not less than 7,500,000 metric tons per year,
												(C)which extends not
				less than 300 miles, and
												(D)the construction
				of which is started after the date of the enactment of this section.
												(4)Eligible
				propertyThe term eligible property means any
				property which is a part of a qualifying pioneer project and—
												(A)in the case of
				any qualifying pioneer project with respect to which the isolation and capture
				of carbon dioxide is integral to the primary function of the project (as
				determined by the Secretary in consultation with the Secretary of Energy),
				which—
													(i)is necessary for
				the additional compression of carbon dioxide, and
													(ii)would not be
				used in connection with such project if such project were not designed to
				compress carbon dioxide, and
													(B)in any other
				case, which—
													(i)is necessary for
				the isolation and capture of carbon dioxide, and
													(ii)would not be
				used in connection with such project if such project were not designed to
				capture carbon dioxide.
													(d)Certification
											(1)In
				generalSubject to the limitations under paragraph (2), the
				Secretary, in consultation with the Secretary of Energy, shall certify a
				project as a qualifying pioneer project if the Secretary determines that such
				project meets the requirements of subsection (c)(1)(A). Projects shall be
				certified in the order in which requests for certification are received by the
				Secretary.
											(2)Limitations
												(A)In
				generalThe aggregate amount of carbon dioxide required to be
				delivered under eligible enhanced oil recovery contracts for all qualifying
				pioneer projects certified by the Secretary shall not exceed 25,000,000 metric
				tons in any year.
												(B)Industrial
				production sourcesThe aggregate amount of carbon dioxide
				required to be delivered under eligible enhanced oil recovery contracts for all
				qualifying pioneer projects certified by the Secretary with respect to sources
				described in subsection (c)(1)(A)(i)(II) shall not exceed 12,500,000 metric
				tons in any year.
												(C)Trunkline
				capacityThe Secretary shall not certify as a qualifying pioneer
				project any project if the sum of—
													(i)the amount of
				carbon dioxide required to be delivered under the eligible enhanced oil
				recovery contract with respect to such project in any year, plus
													(ii)the amount
				carbon dioxide required to be delivered in such year under all other qualifying
				pioneer projects previously certified by the Secretary and using the same
				qualified carbon dioxide trunkline as such project,
													exceeds
				60 percent of the greater of the free flow or operational capacity of such
				qualified carbon dioxide trunkline.(3)Coordination
				with deployment project creditThe Secretary shall not certify
				any project under this subsection if such project has been certified under
				section 45T.
											(e)Other
				rules
											(1)Transfer of
				credit
												(A)In
				generalA taxpayer who makes a qualified investment may transfer
				the credit allowed under this section with respect a qualifying pioneer project
				through an assignment to any party to the eligible enhanced oil recovery
				contract in connection with such qualifying pioneer project. Such transfer may
				be revoked only with the consent of the Secretary.
												(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other person.
												(2)RecaptureThe
				Secretary shall provide for recapturing the benefit of any credit allowable
				under subsection (a) with respect to any project which ceases to be a
				qualifying pioneer
				project.
											.
							(B)Inclusion as
			 part of investment creditSection 46 of such Code is
			 amended—
								(i)by
			 striking and at the end of paragraph (5),
								(ii)by
			 striking the period at the end of paragraph (6) and inserting ,
			 and, and
								(iii)by adding at
			 the end the following new paragraph:
									
										(7)the pioneer
				project investment
				credit.
										.
								(C)Conforming
			 amendmentsSection 49(a)(1)(C) of such Code is amended—
								(i)by
			 striking and at the end of clause (v),
								(ii)by
			 striking the period at the end of clause (vi) and inserting ,
			 and, and
								(iii)by adding at
			 the end the following new clause:
									
										(vii)the basis of
				any property which is part of a qualifying pioneer project under such section
				48E.
										.
								(D)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 48D the following new item:
								
									
										Sec. 48E. Pioneer project
				investment
				credit.
									
									.
							(E)Effective
			 dateThe amendments made by this paragraph shall apply to periods
			 beginning after the date of the enactment of this Act, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
							(2)Production tax
			 credit
							(A)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
								
									45S.Pioneer
				project carbon dioxide production credit
										(a)General
				ruleFor purposes of section
				38, the pioneer project production credit for any taxable year is an amount
				equal to the sum of the quarterly carbon dioxide production credits of the
				taxpayer for such taxable year.
										(b)Quarterly
				carbon dioxide production creditFor purposes of this section—
											(1)In
				generalThe quarterly carbon
				dioxide production credit of a taxpayer for the portion of any calendar quarter
				within the taxable year of the taxpayer is equal to the product of—
												(A)the credit amount with respect to such
				calendar quarter, and
												(B)the number of metric tons of carbon dioxide
				which is—
													(i)captured by the taxpayer at qualifying
				pioneer projects during the portion of the calendar quarter which is within
				such taxpayer's taxable year, and
													(ii)subject to an
				eligible enhanced oil recovery contract.
													(2)Credit
				amount
												(A)In
				generalThe credit amount with respect to any calendar quarter is
				$30 reduced (but not below zero) by the amount (if any) determined under
				subparagraph (B).
												(B)Amount of
				reductionThe amount determined under this paragraph is the
				amount equal to 50 percent of the excess of—
													(i)the average price
				per barrel of West Texas Intermediate crude oil for the preceding calendar
				quarter, over
													(ii)$80.
													(3)LimitationNo
				amount of carbon dioxide shall taken into account under paragraph (1)(B) with
				respect to a qualifying pioneer project after the date which is 10 years after
				the date on which such qualifying pioneer project begins delivery of carbon
				dioxide for enhanced oil recovery but not less than 1 year after the project is
				placed in service.
											(c)Definitions and
				other rulesFor purposes of this section—
											(1)Qualifying
				pioneer project; eligible enhanced oil recovery contractThe
				terms qualifying pioneer project and eligible enhanced oil
				recovery contract have the meanings given such terms in section
				48E.
											(2)Transfer of
				credit
												(A)In
				generalA taxpayer may transfer the credit allowed under this
				section with respect a qualifying pioneer project through an assignment to any
				party to the eligible enhanced oil recovery contract with respect to such
				qualifying pioneer project. Such transfer may be revoked only with the consent
				of the Secretary.
												(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other person.
												(3)RecaptureThe
				Secretary shall provide for recapturing the benefit of any credit allowable
				under subsection (a) with respect to any project which ceases to be a
				qualifying pioneer project.
											(4)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
											.
							(B)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
								
									(37)the pioneer
				project production credit determined under section
				45S(a).
									.
							(C)Coordination
			 with section 45QSubsection (d) of section 45Q of such Code is
			 amended by adding at the end the following new paragraph:
								
									(8)No double
				benefitNo credit shall be allowed under this section for the
				capture of any carbon dioxide with respect to which a credit is allowed under
				section
				45S.
									.
							(D)Conforming
			 amendments
								(i)The
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code is amended by inserting after the item relating to section 45R the
			 following new item:
									
										
											Sec. 45S. Pioneer project
				carbon dioxide production
				credit.
										
										.
								(ii)Section 6501(m)
			 of such Code is amended by inserting 45S(c)(4), after
			 45H(g),.
								(E)Effective
			 dateThe amendments made by this paragraph shall apply to taxable
			 years beginning after the date of the enactment of this Act.
							(b)Deployment
			 projects
						(1)Production tax
			 credit
							(A)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986, as amended by subsection (a)(2), is amended by
			 adding at the end the following new section:
								
									45T.Deployment
				project carbon dioxide production credit
										(a)General
				ruleFor purposes of section
				38, the deployment project production credit for any taxable year is an amount
				equal to the product of—
											(1)the applicable dollar amount, and
											(2)the number of metric tons of carbon dioxide
				which is—
												(A)captured by the taxpayer at qualifying
				deployment projects during the 10-year period beginning on the date the project
				begins delivery of carbon dioxide but not later then 1 year following the date
				the project is certified under subsection (d), and
												(B)delivered by the
				taxpayer under an eligible enhanced oil recovery contract during the taxable
				year.
												(b)Applicable
				dollar amountFor purposes of this section—
											(1)In
				generalThe applicable dollar amount is the lesser of—
												(A)the source cap
				dollar amount, or
												(B)the amount bid by
				the taxpayer in the application submitted under subsection (d)(2).
												(2)Source cap
				dollar amountFor purposes of paragraph (1), the source cap
				dollar amount is—
												(A)$70, in the case
				of a qualifying deployment project which captures carbon dioxide emitted in
				connection with power generation,
												(B)$25, in the case
				of a qualifying deployment project—
													(i)which captures
				carbon dioxide emitted in connection with industrial production, and
													(ii)with respect to
				which the isolation and capture of the carbon dioxide is integral to the
				primary function of the project, and
													(C)$35, in the case
				of any other qualifying deployment project which captures carbon dioxide
				emitted in connection with industrial production.
												(c)DefinitionsFor
				purposes of this section—
											(1)Qualifying
				deployment projectThe term qualifying deployment
				project means a project—
												(A)which captures
				carbon dioxide which is—
													(i)emitted in
				connection with—
														(I)power generation,
				or
														(II)industrial
				production, and
														(ii)subject to an
				eligible enhanced oil recovery contract,
													(B)with respect to
				which carbon dioxide has not been delivered for reuse, geological
				sequestration, or enhanced oil recovery at any time before carbon dioxide is
				delivered for use in a qualified enhanced oil recovery project pursuant to the
				eligible enhanced oil recovery contract, and
												(C)which is
				certified by the Secretary under subsection (d).
												(2)Eligible
				enhanced oil recovery contractThe term eligible enhanced
				oil recovery contract has the meaning given such term under section
				48E.
											(d)Qualifying
				deployment project program
											(1)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Energy,
				shall establish a qualifying deployment project program for the certification
				of qualifying deployment projects.
											(2)Certification
												(A)In
				generalEach year, the Secretary shall select projects for
				certification from among the applications submitted for such year. No projects
				may be certified in any calendar year after the 15th calendar year in which
				certifications have been made under the program.
												(B)Annual
				limitation on certifications
													(i)In
				generalThe aggregate amount of carbon dioxide required to be
				delivered under eligible enhanced oil recovery contracts for all qualifying
				deployment projects certified by the Secretary for any calendar year shall not
				exceed 15,000,000 metric tons per year.
													(ii)Carryover of
				unused limitationIf the limitation under clause (i) exceeds the
				aggregate amount of carbon dioxide required to be delivered under eligible
				enhanced oil recovery contracts for all qualifying deployment projects
				certified by the Secretary in any year, the limitation under clause (i) for the
				succeeding year shall be increased by the amount of such excess.
													(C)Requirements
				for applications for certificationAn application submitted under
				subparagraph (A) shall contain—
													(i)the applicable
				dollar amount which the taxpayer bids for the project, and
													(ii)such other
				information as the Secretary may require in order to make a determination to
				accept or reject an application for certification.
													Any
				information contained in the application shall be protected as provided in
				section 552(b)(4) of title 5, United States Code.(D)Certification
				criteriaThe Secretary shall certify those projects that are
				determined by bid to provide the largest delivery of carbon dioxide for each
				dollar of credit expected to be allowed under subsection (a) in connection with
				such project.
												(E)Coordination
				with pioneer project creditThe Secretary shall not certify any
				project under this subsection if such project has been certified under section
				48E.
												(3)SuspensionThe
				Secretary shall not certify any project under this subsection during the 1-year
				period after which an affirmative determination is made under section
				105(b)(2)(B)(ii) of the Practical Energy Plan
				Act of 2011.
											(e)Other
				rules
											(1)Transfer of
				credit
												(A)In
				generalA taxpayer who makes a qualified investment may transfer
				the credit allowed under this section with respect a qualifying deployment
				project through an assignment to any party to the eligible enhanced oil
				recovery contract with respect to such qualifying deployment project. Such
				transfer may be revoked only with the consent of the Secretary.
												(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other person.
												(2)RecaptureThe
				Secretary shall provide for recapturing the benefit of any credit allowable
				under subsection (a) with respect to any project which ceases to be a
				qualifying deployment project.
											(3)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
											.
							(B)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 such Code, as amended by subsection (a)(2), is amended by striking
			 plus at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , plus, and by adding at the
			 end the following new paragraph:
								
									(38)the deployment
				project production credit determined under section
				45T(a).
									.
							(C)Coordination
			 with section 45QParagraph (8) of section 45Q(d) of such Code, as
			 added by subsection (a)(2), is amended by inserting or 45T after
			 45S.
							(D)Conforming
			 amendments
								(i)The
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code, as amended by subsection (a)(2) is amended by inserting after the item
			 relating to section 45S the following new item:
									
										
											Sec. 45T. Deployment project
				carbon dioxide production
				credit.
										
										.
								(ii)Section 6501(m)
			 of such Code is amended by inserting 45T(e)(3), after
			 45S(c)(4),.
								(E)Effective
			 dateThe amendments made by this paragraph shall apply to taxable
			 years beginning after the date of the enactment of this Act.
							(F)Secretarial
			 review of source cap dollar amounts
								(i)In
			 generalEach year, the Secretary shall review the source cap
			 dollar amounts under section 45T(b)(2) to determine whether such amounts are
			 appropriate given the technological advancement.
								(ii)ReportIf
			 the Secretary determines that such source cap dollar amount should be adjusted,
			 the Secretary shall submit to Congress a report detailing recommended
			 modifications to such dollar amounts.
								(2)Revenue
			 generating fail-safe
							(A)ProjectionsBeginning
			 on the date that is 4 years after the date of the enactment of this Act, and on
			 an annual basis thereafter, the Secretary of the Treasury (or the Secretary's
			 delegate), in consultation with the Securities and Exchange Commission and the
			 Secretary of Energy, shall—
								(i)project the
			 present value of—
									(I)the expected
			 increase in Federal revenues (from income taxes, royalties, and other sources)
			 attributable to increases in oil production from enhanced oil recovery methods
			 using carbon dioxide from qualifying pioneer projects (as defined in section
			 48E of the Internal Revenue Code) and qualifying deployment projects (as
			 defined in section 45T of such Code), and
									(II)the revenue
			 costs associated with the credits allowed under sections 45S, 45T, and 48E of
			 such Code, and
									(ii)project—
									(I)the average well
			 head price for oil produced in the contiguous 48 States for the 11-year period
			 beginning with the year in which such projection is made, and
									(II)the cost of oil
			 recovery methods used in qualified enhanced oil recovery projects (as defined
			 in section 43(c)(2) of the Internal Revenue Code of 1986), as compared to
			 conventional oil recovery methods.
									(B)Determination
			 of unsustainable revenue
								(i)In
			 generalUsing the projections under subparagraph (A), the
			 Secretary (or the Secretary's delegate) shall determine whether Federal
			 revenues generated by qualified enhanced oil recovery projects (as so defined)
			 eligible for benefits under the amendments made by this section are
			 insufficient to sustain the cost of such benefits.
								(ii)Affirmative
			 determinationThe Secretary shall make an affirmative
			 determination under this subparagraph if the Secretary finds that—
									(I)the projected
			 revenue costs determined under subparagraph (A)(i)(II) exceed the projected
			 revenue increases determined under subparagraph (A)(i)(I), or
									(II)the methods used
			 to recover oil through qualified enhanced oil recovery projects (as so defined)
			 will not be cost-effective due to the projected well head price for oil under
			 subparagraph (A)(ii)(II).
									(iii)Special
			 ruleIf the Secretary makes an affirmative determination under
			 this subparagraph with respect to any year, the Secretary shall not make a
			 determination under this subparagraph for the immediately succeeding taxable
			 year.
								(C)Suspension of
			 deployment credit and report to CongressIf the Secretary makes
			 an affirmative determination under subparagraph (B)—
								(i)no certifications
			 may be made with respect to the deployment project investment credit under
			 section 45T of the Internal Revenue Code of 1986 for the 1-year period
			 following the date of such determination, and
								(ii)the Secretary
			 (or the Secretary's delegate) shall submit to Congress a report detailing the
			 findings and projections that led to such determination.
								(c)Loan guarantees
			 for carbon dioxide trunklinesSection 1703(b) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the
			 following new paragraph:
						
							(11)Qualified carbon
				dioxide trunklines (as defined in section 48E(c)(3) of the Internal Revenue
				Code of
				1986).
							.
					102.Restoring Gulf
			 of Mexico oil production
					(a)Definition of
			 covered applicationIn this
			 section, the term covered application means an application for a
			 permit to drill under an oil and gas lease under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.) in effect on the date of enactment of this
			 Act, that—
						(1)represents a resubmission of an approved
			 permit to drill (including an application for a permit to sidetrack) that was
			 approved by the Secretary before May 27, 2010; and
						(2)is received by the
			 Secretary after October 12, 2010, and before the end of the 15-day period
			 beginning on the date of enactment of this Act.
						(b)Schedule
			 requiredNot later than 30 days after the date of enactment of
			 this Act, the Secretary of the Interior shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a schedule that provides that—
						(1)not later than 75
			 days after the date of enactment of this Act, final decisions shall be issued
			 with respect to not less than 1/2 of the covered
			 applications; and
						(2)not later than
			 135 days after the date of enactment of this Act, final decisions shall be
			 issued with respect to all of the covered applications.
						(c)Directed
			 suspensionA lease under which a covered application is submitted
			 to the Secretary of the Interior shall be considered to be in directed
			 suspension during the period beginning May 27, 2010, and ending on the date on
			 which the Secretary issues a final decision on the application, if the
			 Secretary does not issue a final decision on the application before the end of
			 the 120-day period beginning on the date of enactment of this Act, in the case
			 of a covered application submitted before the date of enactment of this Act or
			 before the end of the 15-day period beginning on the date of enactment of this
			 Act.
					103.Safety
			 assessments
					(a)Report to
			 congress
						(1)Definition of
			 covered permitIn this subsection, the term covered
			 permit means—
							(A)each of the first
			 10 drilling permits for leases on the Atlantic coast issued after the date of
			 enactment of this Act;
							(B)each of the first
			 10 drilling permits for leases on the Pacific coast issued after the enactment
			 of this Act;
							(C)each of the first
			 10 drilling permits for leases on the Arctic coast issued after the enactment
			 of this Act; and
							(D)a permit to drill
			 in a new area off the coast of a State as requested by the governor of the
			 State or the Governor of a State with contiguous waters.
							(2)Safety
			 assessmentAt least 30 days before the issuance of a covered
			 permit, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House a
			 Representatives a report that includes an assessment of—
							(A)critical safety
			 system preparedness, including blowout prevention; and
							(B)oil spill
			 response and containment preparedness.
							(b)Spill response
			 assessmentSection 11(c) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1340(c)) is amended by adding at the end the following:
						
							(5)Spill response
				assessment
								(A)In
				generalThe Secretary shall require that each exploration plan
				submitted after the date of enactment of the Practical Energy Plan Act of 2011
				include a third-party reviewed response plan that describes the means and
				timeline for containment and termination of an ongoing discharge of oil (other
				than a de minimis discharge, as determined by the Secretary) at the depth at
				which the exploration, development, or production authorized under the
				exploration plan is to take place.
								(B)Technological
				feasibilityBefore determining whether to approve an exploration
				plan that includes a response plan under subparagraph (A), the Secretary shall
				certify the technological feasibility of the methods proposed to be used under
				the response plan, as demonstrated by the lessee through simulation,
				demonstration, or other
				means.
								.
					104.Restoring oil
			 and gas lease sales
					(a)DefinitionsIn this section:
						(1)Environment
			 impact statement for the 2007–2012 5-year OCS PlanThe term
			 Environmental Impact Statement for the 2007-2012 5-Year OCS Plan
			 means the Final Environmental Impact Statement for the Outer Continental Shelf
			 Oil and Gas Leasing Program: 2007-2012 prepared by the Secretary and dated
			 April 2007.
						(2)Multi-sale
			 environmental impact statementThe term Multi-Sale
			 Environmental Impact Statement means the Environmental Impact Statement
			 for Proposed OCS Oil and Gas Lease Sales 193, 204, 205, 206, 207, 208, 209,
			 210, 212, 213, 215, 216, and 222 prepared by the Secretary and dated September
			 2008.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Requirement To
			 conduct certain proposed oil and gas lease sales
						(1)In
			 generalAs soon as practicable, but not later than 1 year, after
			 the date of enactment of this Act, in accordance with section 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337), the Secretary shall
			 conduct—
							(A)offshore oil and
			 gas lease sale 216;
							(B)offshore oil and
			 gas lease sale 218;
							(C)offshore oil and
			 gas lease sale 220; and
							(D)offshore oil and
			 gas lease sale 222.
							(2)Prohibition on
			 conflicts with military operationsThe Secretary shall not make
			 any tract available for leasing under paragraph (1)(C) if the President, acting
			 through the Secretary of Defense, determines that drilling activity on the
			 tract would create an unreasonable conflict with military operations.
						(3)Environmental
			 reviewFor the purposes of each of the lease sales authorized
			 under subparagraphs (A), (B), and (D) of paragraph (1), the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement shall be considered to satisfy the requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
						105.Equal
			 treatment of permits in AlaskaSection 328 of the Clean Air Act (42 U.S.C.
			 7627) is amended—
					(1)in subsection (a)(1)—
						(A)in the first
			 sentence, by inserting before the period at the end the following: ,
			 provided that any air pollution requirements established for Arctic outer
			 Continental Shelf sources shall only apply to impacts located onshore as of the
			 date of enactment of the Practical Energy Plan Act of 2011; and
						(B)in the fourth
			 sentence, by inserting and this Act before the period at the
			 end; and
						(2)in the first
			 sentence of subsection (b)—
						(A)by striking
			 Gulf Coast; and
						(B)by inserting
			 Alaska, before  and Alabama.
						106.Offshore
			 resource review and seismic surveys
					(a)Chukchi Sea and
			 Beaufort SeaNot later than
			 180 days after the date of enactment of this Act, the Secretary of the Interior
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives the results
			 of a study of oil and natural gas resources in the Chukchi Sea and Beaufort Sea
			 that includes—
						(1)resource
			 assessments;
						(2)an assessment of
			 preparedness for accident response;
						(3)targets for
			 expanding oil and natural gas production over the 5-, 10-, 15-, and 20-year
			 periods beginning on the termination date of leases in effect on the date of
			 enactment of this Act; and
						(4)a schedule for
			 new lease sales required to meet production targets.
						(b)State
			 subdivision of outer Continental Shelf planning areaAt the
			 request of a Governor of a State, the Secretary shall conduct, and submit to
			 the State the results of, a study of any State subdivision of an outer
			 Continental Shelf planning area that includes—
						(1)resource
			 assessments;
						(2)an assessment of
			 preparedness for accident response;
						(3)targets for
			 expanding oil and natural gas production over 10-, 15-, and 20-year periods;
			 and
						(4)a nonbinding
			 schedule for new lease sales required to meet production targets.
						(c)Seismic
			 surveysSection 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the
			 end the following:
						
							(i)Seismic
				surveys
								(1)In
				generalNot later than 360
				days after the date of enactment of this subsection, the Secretary shall issue
				regulations providing for—
									(A)issuance by the
				Secretary of seismic surveying cost credits for the provision of data from
				seismic surveying of the outer Continental Shelf; and
									(B)use of the credits by a person to whom the
				cost credits were issued under subparagraph (A) or transferred under paragraph
				(4), for payment of bonus bids owed by the person for oil and gas lease sales
				under this section in the planning area in which the seismic survey was
				conducted.
									(2)IssuanceThe
				regulations issued under paragraph (1) shall provide for the issuance of
				credits on the date of the submission to the Secretary of the data produced by
				seismic surveying authorized under section 11 of any area for which the most
				recent seismic data held by the Secretary at the time of the survey is at least
				10 years old.
								(3)ValueThe
				value of the cost credits issued under paragraph (1)(A) shall be equal to 50
				percent of the costs incurred in conducting seismic surveying to produce the
				data for which the credits are issued.
								(4)TransferA
				person to whom a credit is issued by the Secretary—
									(A)may transfer the
				credit once; and
									(B)shall notify the
				Secretary of the transfer under subparagraph (A).
									(5)ExpirationA
				seismic surveying cost credit shall expire 10 years after the date of
				submission of the date for which the credit is
				issued.
								.
					BVehicle
			 efficiency
				111.Fuel
			 efficiency planning
					(a)Standards for
			 light vehiclesSection 32902 of title 49, United States Code, is
			 amended—
						(1)in subsection
			 (a), by inserting , reflecting at least a 4 percent annual increase
			 beginning in model year 2017 (rounded to the nearest 1/10
			 mile per gallon) before the period at the end;
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A)—
									(I)in the
			 subparagraph heading, by striking 2020 and inserting 2016;
									(II)by striking
			 2020 and inserting 2016; and
									(III)by striking
			 35 and inserting 34.1;
									(ii)in
			 subparagraph (B)—
									(I)in the
			 subparagraph heading, by striking 2021 and insert 2017;
									(II)by striking
			 2021 and inserting 2017; and
									(III)by inserting
			 , reflecting at least a 4 percent annual increase for each model
			 year before the period at the end; and
									(iii)in subparagraph
			 (C)—
									(I)by striking
			 subparagraph (A) and inserting subparagraphs (A) and
			 (B);
									(II)by striking
			 and ending with model year 2020; and
									(III)by adding at
			 the end the following: The projected aggregate level of average fuel
			 economy for model year 2017 and each succeeding model year shall reflect at
			 least a 4 percent increase from the level for the prior model year (rounded to
			 the nearest 1/10 mile per gallon).; and
									(B)by adding at the
			 end the following:
								
									(5)Unified
				regulatory requirementsRegulations under this subsection and
				amendments to regulations under subsection (c) shall, to the maximum extent
				practicable, be promulgated (including through joint rulemaking), coordinated,
				and implemented in conjunction with pollutant regulations promulgated by the
				the Administrator of the Environmental Protection
				Agency.
									;
							(3)in subsection
			 (c)—
							(A)by inserting
			 (1) before The Secretary;
							(B)by striking
			 that model year. and inserting the following: “model year,
			 including to a level lower than a 4 percent annual increase if the Secretary
			 determines the standards prescribed under subsection (b) for each model
			 year—
								
									(A)are technologically
				unachievable;
									(B)cannot be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; or
									(C)is shown, by clear and convincing
				evidence, not to be cost effective.
									(2)If a standard reflecting a level
				lower than a 4 percent annual increase is prescribed for a model year under
				subsection (b), such standard shall be the maximum standard that—
										(A)is technologically achievable;
										(B)can be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; and
										(C)is cost
				effective.
										;
							(C)by striking
			 Section 553 and inserting the following:
								
									(3)Section
				553
									;
				and
							(D)by adding at the
			 end the following:
								
									(4)Not later than 90 days before issuing
				an amended standard that would lower the fuel economy standards below the level
				prescribed under subsection (b), the Secretary shall—
										(A)provide written notification to the
				Committee on Energy and Commerce of the House
				of Representatives, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Energy and Natural Resources of the
				Senate, regarding the amendments made to the fuel economy
				standards prescribed in subsection (b); and
										(B)make publicly available
				non-proprietary documentation regarding the amendment
				decision
										;
				and
							(4)in subsection
			 (f)—
							(A)by striking
			 When deciding and inserting (1) In
			 determining;
							(B)by inserting
			 cost-benefit considerations, after economic
			 practicability,; and
							(C)by adding at the
			 end the following:
								
									(2)In conducting a cost-benefit analysis
				under paragraph (1), the Secretary of Transportation (in consultation with the
				Secretary of Energy, the Secretary of State, and the Secretary of Defense)
				shall take into account the total value to the United States of reduced
				petroleum use, including the value of reducing external costs of petroleum use,
				using a value for such costs equal to 50 percent of the value of a gallon of
				gasoline saved or the amount determined in an analysis of the external costs of
				petroleum use that considers—
										(A)value to consumers;
										(B)economic security;
										(C)national security;
										(D)foreign policy;
										(E)the impact of oil use on—
											(i)sustained cartel rents paid to
				foreign suppliers;
											(ii)long-run potential gross domestic
				product due to higher normal-market oil price levels, including inflationary
				impacts;
											(iii)import costs, wealth transfers,
				and potential gross domestic product due to increased trade imbalances;
											(iv)import costs and wealth transfers
				during oil shocks;
											(v)macroeconomic dislocation and
				adjustment costs during oil shocks;
											(vi)the cost of existing energy
				security policies, including the management of the Strategic Petroleum
				Reserve;
											(vii)the timing and severity of the
				oil peaking problem;
											(viii)the risk, probability, size, and
				duration of oil supply disruptions;
											(ix)OPEC strategic behavior and
				long-run oil pricing;
											(x)the short term elasticity of energy
				demand and the magnitude of price increases resulting from a supply
				shock;
											(xi)oil imports, military costs, and
				related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
											(xii)oil imports, diplomatic and
				foreign policy flexibility, and connections to geopolitical strife, terrorism,
				and international development activities; and
											(xiii)the cost of pollutants;
											(F)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short-term price shocks or long-term price increases;
										(G)the impact of United States payments
				for oil imports on political, economic, and military developments in unstable
				or unfriendly oil exporting countries;
										(H)the uninternalized costs of pipeline
				and storage oil seepage, and for risk of oil spills from production, handling,
				transport, and related landscape damage; and
										(I)additional relevant factors, as
				determined by the Secretary in consultation with the Secretary of Energy, the
				Administrator of the Environmental Protection Agency, the Secretary of State,
				the Secretary of Defense, the Secretary of Homeland Security, and the Director
				of National Intelligence.
										(3)In considering the value to consumers
				of a gallon of gasoline saved, the Secretary of Transportation may not use a
				value that is less than the greatest of—
										(A)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
										(B)the most recent weekly estimate by the
				Energy Information Administration of the Department of Energy of the average
				national cost of a gallon of gasoline (all grades) sold in the United States;
				or
										(C)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are
				established.
										.
							(b)Standards for
			 medium- and heavy-Duty vehiclesSection 32902(k) of title 49,
			 United States Code, is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(E)greatest achievable fuel efficiency
				improvement targets for rules pertaining to commercial medium- and heavy-duty
				vehicles and work trucks, taking into consideration the national security and
				economic benefits of reduced petroleum consumption and relevant factors in the
				manufacture and work accomplished of such
				vehicles.
									;
							(2)in paragraph
			 (2)—
							(A)by striking
			 Not later and inserting the following:
								
									(A)ImplementationNot
				later
									; 
							(B)by striking
			 fuel economy standards and inserting fuel efficiency
			 standards (taking into consideration the national security and economic
			 benefits of reduced petroleum consumption);
							(C)by striking
			 The Secretary may and inserting the following:
								
									(B)Separate
				standardsThe Secretary
				may
									;
							(D)in subparagraph
			 (B), as designated by subparagraph (C) of this paragraph, by adding at the end
			 the following: Recognizing the differentiated level of technological
			 development and data available between classes, as identified by the National
			 Academies of Science report Technologies and Approaches to Reducing the
			 Fuel Consumption of Medium- and Heavy-Duty Vehicles, the Secretary may
			 implement regulations for certain vehicle classes and vehicle components
			 authorized under this subsection, as designated by the Secretary, on an
			 accelerated basis.; and
							(E)by adding at the
			 end the following:
								
									(C)Applicability;
				adjustmentsStandards issued under this subsection—
										(i)may apply
				to—
											(I)vehicle
				components;
											(II)whole vehicles
				based on 1 or more attributes; or
											(III)any combination
				of (I) and (II);
											(ii)shall, subject
				to paragraph (3)—
											(I)be implemented
				for vehicles manufactured for sale in the United States during or before model
				year 2017; and
											(II)allow for fuel
				efficiency regulation of vehicle components or whole vehicles before such model
				year; and
											(iii)shall
				periodically, but not less frequently than every 4 model years, be adjusted to
				achieve the maximum technologically feasible fuel efficiency improvements
				(taking into account considerations of oil import dependence) which do not
				materially affect vehicle safety and that are cost effective.
										(D)Cost effective
				criteriaAs used in subparagraph (C)(iii), the term cost
				effective shall be subject to considerations established under
				subsection (f) and other criteria determined by the Secretary;
									(E)Waiver;
				notification; reviewThe Secretary may waive adjustments to the
				standards issued under this subsection if the Secretary determines that any
				such adjustment is not necessary to achieve the maximum technologically
				feasible fuel efficiency improvements. If such a determination is made, the
				Secretary shall provide written notification to the
				Committee on Energy and Commerce of the House
				of Representatives, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Energy and Natural Resources of the
				Senate, not later than 180 days before the day that is 4 years
				after the day on which the most recent standards came into effect. The
				Secretary shall review any determination made under this subparagraph every 2
				years.
									;
				and
							(3)by adding at the
			 end the following:
							
								(4)Unified
				regulatory requirementsRegulations issued pursuant to paragraph
				(2) shall, to the maximum extent practicable, be established (including through
				joint rulemaking), coordinated, and implemented in conjunction with pollutant
				regulations administered by the Environmental Protection
				Agency.
								.
						CFuel
			 choice
				121.Competitive
			 production incentives for advanced renewable fuelsSection
			 942 of the Energy Policy Act of 2005 (42 U.S.C. 16251) is amended—
					(1)in the section
			 heading, by striking cellulosic biofuels and inserting
			 renewable
			 fuels;
					(2)by striking
			 cellulosic biofuels each place it appears (other than subsection
			 (b)(1)) and inserting renewable fuels;
					(3)in subsection
			 (a), by striking biofuels each place it appears and inserting
			 renewable fuels;
					(4)in subsection
			 (b)—
						(A)by striking
			 paragraph (1);
						(B)by redesignating
			 paragraph (2) as paragraph (1); and
						(C)by inserting
			 after paragraph (1) (as so redesignated) the following:
							
								(2)Renewable
				fuel
									(A)In
				generalThe term renewable fuel has the meaning
				given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C.
				7545(o)(1)).
									(B)InclusionThe
				term renewable fuel includes algae.
									(C)ExclusionThe
				term renewable fuel does not include
				grain.
									;
				and
						(5)in subsection
			 (f), by inserting for each of fiscal years 2012 through 2016
			 before the period at the end.
					122.Fuel options
			 through the availability of dual fueled vehicles and light duty
			 trucksChapter 329 of title
			 49, United States Code, is amended by adding at the end the following:
					
						32920.Fuel options
				for transportation
							(a)DefinitionsIn
				this section:
								(1)Advanced
				alternative fuelThe term advanced alternative fuel
				means—
									(A)a mixture
				containing—
										(i)at least 85
				percent denatured ethanol by volume (or a lower percentage prescribed by the
				Secretary pursuant to section 32901(b)); and
										(ii)gasoline or
				other fuels;
										(B)a mixture
				containing—
										(i)at least 70
				percent methanol by volume (or a lower percentage prescribed by the Secretary
				pursuant to section 32901(b)); and
										(ii)gasoline and
				other fuels; and
										(C)other alcohols or
				liquid fuels certified by the Secretary pursuant to subsection
				(b)(2)(B)(i).
									(2)Advanced
				alternative fuel blendThe term advanced alternative fuel
				blend means a liquid fuel that contains gasoline blended with a
				percentage of advanced alternative fuel certified under subsection
				(b)(2).
								(3)Annual covered
				inventoryThe term annual covered inventory means
				the number of vehicles that a manufacturer, during a given calendar year,
				manufactures in the United States or imports from outside of the United States,
				for sale in the United States.
								(4)Fuel
				choice-enabling vehicleThe term fuel choice-enabling
				vehicle means a light-duty vehicle warranted by its manufacturer to
				operate on—
									(A)a mixture
				containing at least 85 percent denatured ethanol, methanol, or other alcohols
				by volume (or a lower percentage prescribed by the Secretary pursuant to
				section 32901(b)), including drop-in liquid fuel for use in gasoline
				engines;
									(B)an advanced
				alternative fuel blend;
									(C)natural
				gas;
									(D)hydrogen;
									(E)batteries;
									(F)a hybrid electric
				engine;
									(G)a mixture of
				biodiesel and diesel fuel meeting the standard established by the American
				Society for Testing and Materials or under section 211(u) of the Clean Air Act
				(42 U.S.C. 7545(u)) for fuel containing 5 percent biodiesel (commonly known as
				B20); or
									(H)any other fuel or
				means of powering covered vehicles prescribed by the Secretary, by regulation,
				that contains not more than 10 percent petroleum, by volume.
									(5)Light-duty
				vehicleThe term light-duty vehicle means a
				4-wheeled vehicle manufactured primarily for use on public streets, roads, and
				highways with a gross vehicle weight of less than 10,000 pounds.
								(b)Fuel options
				standard
								(1)In
				generalExcept as provided in paragraph (3), each light-duty
				vehicle manufacturer’s annual covered inventory shall be comprised of—
									(A)not less than 50
				percent fuel choice-enabling vehicles in model years 2015, 2016, and 2017;
				and
									(B)not less than 90
				percent fuel choice-enabling vehicles in model year 2018 and each subsequent
				model year.
									(2)Certification
									(A)In
				generalThe Secretary of Transportation, in consultation with the
				Administrator of the Environmental Protection Agency, shall certify the maximum
				feasible levels of advanced alternative fuel blend possible based on
				technological feasibility, economic practicality, consumer cost impacts,
				maximizing the potential number of domestic nonpetroleum feedstock sources, and
				reducing foreign oil imports.
									(B)ContentsThe
				certification under subparagraph (A) should include—
										(i)the type and
				blend of advanced alternative fuel that can be utilized by vehicles qualifying
				as a fuel choice-enabling vehicle;
										(ii)the type and
				blend of advanced alternative fuel that can be utilized by specific vehicles in
				use as of the date of the enactment of the Practical Energy Plan Act of 2011;
				and
										(iii)the type and
				blend of advanced alternative fuel that can be utilized by new and existing
				components of the Nation’s transportation fueling infrastructure for
				fuel-choice enabled vehicles.
										(C)TriggerUpon
				completion of the certification under subparagraph (B)(i), new light-duty
				vehicles may not be classified as fuel choice-enabling vehicles unless the
				manufacturer warrants that such vehicles can be operated on fuels described in
				subparagraphs (A) and (B) of subsection (a)(4).
									(3)Drop-in
				fuelAny drop-in liquid fuel for use in gasoline engines that is
				described in section (a)(4)(H) shall also be warranted to operate with fuel
				described in subparagraphs (A) and (B) of subsection (a)(4) pursuant to
				paragraph (2)(C).
								(4)Small
				manufacturer exemptionAt the request of a manufacturer, the
				Secretary of Transportation shall exempt the manufacturer from the requirement
				described in paragraph (1) if the manufacturer's annual covered inventory is
				fewer than 10,000.
								(5)Credit trading
				among manufacturers
									(A)In
				generalThe Secretary may establish, by regulation, a fuel
				options standard credit trading program to allow manufacturers whose annual
				covered inventory exceeds the requirement described in paragraph (1) to earn
				credits to be sold to manufacturers that are unable to achieve the prescribed
				requirements.
									(B)Dual fuel
				creditBeginning in model year 2018, any vehicle used to qualify
				for the fuel options standard under this subsection cannot be used to receive
				the dual fuel credit under section 32903.
									(c)Fuel choice
				comparison toolThe Secretary of Transportation, in consultation
				with the Secretary of Energy and the Administrator of the Environmental
				Protection Agency, shall develop a model label for pumps in the United States
				dispensing advanced alternative fuels to consumers that identifies a single,
				readily comprehensible metric that allows consumers to evaluate the relative
				value, energy density, and expected vehicle performance of any particular
				advanced alternative fuel blend. The Secretary shall make the label available
				for voluntary reproduction and
				adoption.
							.
				DFederal
			 fleets
				131.Department of
			 Defense alternative fuels contracting
					(a)AuthoritySubchapter
			 II of chapter 173 of title 10, United States Code, is amended by adding at the
			 end the following:
						
							2922h. Liquid fuels: contracts for procurement
				of certain transportation fuels
								(a)Authority To
				contractThe Secretary of Defense may enter into 1 or more
				contracts for the procurement of fuels described in subsection (b) for the
				Department of Defense.
								(b)Covered
				fuelsA fuel described in this subsection is a liquid
				transportation fuel, including jet fuel, that is derived from domestic and
				Indian land sources of biomass, coal, or other nonpetroleum products.
								(c)Period of
				contractThe period of a contract entered into under subsection
				(a) may not exceed 20 years.
								(d)Reports on
				contractsNot later than 3 years after the date of enactment of
				this section, the Secretary of Defense shall submit to Congress a report
				assessing the impact of contracting under subsection (a) on the vulnerability
				of the Department of Defense to disruptions in the global oil supply, including
				an assessment of whether lengthening the maximum authorized period of contract
				under subsection (c), could further reduce the vulnerability of the Department
				to such
				disruptions.
								.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of subchapter II
			 of chapter 173 of such title is amended by adding at the end the
			 following:
						
							
								2922h. Liquid fuels: contracts for procurement of certain
				transportation
				fuels.
							
							.
					132.Fuels for
			 national security agencies
					(a)In
			 generalSection 526 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is amended by
			 inserting (other than the Department of Defense, the Department of
			 Homeland Security, the Department of State, and the National Aeronautics and
			 Space Administration) after Federal agency.
					(b)Sense of
			 CongressIt the sense of Congress that national security agencies
			 not covered by section 526 of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17142) are encouraged to use, to the maximum extent practicable,
			 clean fuels derived from nonpetroleum feedstocks.
					133.Savings from
			 transportation energy performance contracts
					(a)Authority To
			 enter into contractsSection 801(a)(1) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287(a)(1)) is amended in the first sentence
			 by inserting before the period at the end the following: , including
			 savings and benefits involving nonbuilding applications.
					(b)Payment of
			 costsSection 801(a)(2)(B) of the National Energy Conservation
			 Policy Act (42 U.S.C. 8287(a)(2)(B)) is amended in the first sentence by
			 striking for utilities and inserting for utilities or
			 fuel, or both,.
					(c)Definitions
						(1)Energy
			 savingsSection 804(2) of the National Energy Conservation Policy
			 Act (42 U.S.C. 8287c(2)) is amended—
							(A)in subparagraph
			 (A), by striking or other federally owned facilities each place
			 it appears and inserting , other federally owned facilities, or other
			 buildings or facilities at which an Executive agency pays for
			 utilities;
							(B)in subparagraph
			 (C)—
								(i)by
			 inserting (including new hydroelectric generation at Federal dams that
			 do not have hydroelectric generation facilities) after
			 cogeneration; and
								(ii)by
			 striking and after the semicolon at the end;
								(C)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(E)the increased
				efficient use of nonbuilding applications; and
									(F)the savings
				realized from reduced fuel use, including secondary
				savings.
									.
							(2)Nonbuilding
			 application; secondary savingsSection 804 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c) is amended by adding at the end the
			 following:
							
								(5)Nonbuilding
				applicationThe term nonbuilding application
				means—
									(A)any class of
				vehicles, devices, or equipment that is transportable under the power of the
				applicable vehicle, device, or equipment by land, sea, or air and that consumes
				energy from any fuel source for the purpose of—
										(i)that
				transportation; or
										(ii)maintaining a
				controlled environment within the vehicle, device, or equipment; and
										(B)any federally
				owned equipment use to generate electricity or transport water.
									(6)Secondary
				savingsThe term secondary savings means additional
				energy, fuel, or cost savings that are a direct consequence of the energy
				savings that result from the energy efficiency improvements that are financed
				and implemented pursuant to an energy savings performance
				contract.
								.
						(d)GuidanceNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy, in consultation with the Secretary of Defense and the Administrator of
			 General Services, shall issue guidance and rules to Executive agencies to
			 implement the amendments made by this section.
					IIEnergy
			 efficiency
			AEnergy
			 performance in buildings
				201.Saving energy
			 in new buildings
					(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
						
							304.Updating
				building energy efficiency
								(a)Updating
				national model building energy codes
									(1)Targets
										(A)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards at least every 3 years to achieve overall
				energy savings, compared to the 2009 IECC for residential buildings and ASHRAE
				Standard 90.1–2007 for commercial buildings.
										(B)State and local
				building energy codesThe Secretary shall encourage and support
				the adoption of building energy codes by States and, as appropriate, local
				governments that—
											(i)meet or exceed
				the national model building energy codes; or
											(ii)achieve
				equivalent or greater energy savings.
											(C)Minimum
				requirementsThe targets for overall energy savings shall be at
				least a—
											(i)15 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the 2009 IECC by January 1, 2015;
											(ii)15 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the ASHRAE Standard 90.1–2007 by May 1, 2014;
											(iii)30 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the 2009 IECC by January 1, 2018; and
											(iv)45 percent
				reduction in energy use relative to a comparable building constructed in
				compliance with the ASHRAE Standard 90.1–2007 by January 1, 2019.
											(D)Specific
				years
											(i)In
				generalTargets for specific dates subsequent to the dates
				established under clauses (i) and (ii) of subparagraph (C) shall be set by the
				Secretary at least 3 years in advance of each target date, coordinated with the
				IECC and ASHRAE Standard 90.1 cycles, at the maximum level of energy efficiency
				that is technologically feasible and life-cycle cost effective and higher than
				the preceding target.
											(ii)Different
				target years
												(I)In
				generalSubject to paragraph (2)(D), not later than 3 years prior
				to implementation of clauses (iii) and (iv) of subparagraph (C), the Secretary
				may set a different target date for the targets established under those clauses
				if the Secretary determines that the target cannot be met by the target
				date.
												(II)NoticeNot
				later than 15 days prior to a determination made under subclause (I), the
				Secretary shall inform the Committee on Energy and Natural Resources of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				of the determination.
												(E)Technical
				assistance to model code-setting and standard development
				organizations
											(i)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model code-setting and standard development organizations.
											(ii)AssistanceThe
				assistance shall, to the maximum extent practicable, include technical
				assistance identified by the organizations such as for—
												(I)evaluating codes
				or standards proposals or revisions;
												(II)building energy
				analysis and design tools;
												(III)building
				demonstrations; and
												(IV)design
				assistance and training.
												(F)Amendment
				proposals
											(i)In
				generalThe Secretary shall submit codes and standards amendment
				proposals to the model code-setting and standards development organizations,
				with supporting evidence, sufficient to enable the national model building
				energy codes and standards to meet the targets established under subparagraph
				(C).
											(ii)Calculation
				methodologyThe Secretary shall make available the calculation
				methodology (including input assumptions and data) used by the Secretary to
				estimate the energy savings of codes, including proposals and revisions of
				codes.
											(2)Revision of
				building energy use standards
										(A)In
				generalIf the provisions of the IECC or ASHRAE Standard 90.1
				regarding building energy use are revised, the Secretary shall make a
				determination not later than 180 days after the date of the revision, on
				whether the revision will—
											(i)improve energy
				efficiency in buildings; and
											(ii)meet the targets
				under paragraph (1).
											(B)Codes or
				standards not meeting targets
											(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the targets established under
				paragraph (1), not later than 1 year after the date of the determination, the
				Secretary shall provide the model code or standard developer with proposed
				changes that would result in a model code or standard that meets the targets
				(including supporting evidence), taking into consideration—
												(I)whether the
				modified code is technically feasible and life-cycle cost effective; and
												(II)potential costs,
				savings, and other benefits for consumer and building owners, including the
				impact on overall building ownership and operating costs.
												(ii)Consultation
				with SecretaryOn receipt of the proposed changes, the model code
				or standard developer shall have an additional period of 90 days to provide
				input to the Secretary regarding the proposed changes and to consult with the
				Secretary before a revised model code or standard is released.
											(iii)Implementation
				of changes
												(I)In
				generalAfter release of a revised model code or standard, the
				Secretary shall grant an additional period of 90 days for the model code or
				standard developer to implement the model code or standard developed in
				consultation with the Secretary.
												(II)Modified code
				or standardIf the proposed changes are not incorporated into the
				model code or standard of the developer during the 90-day period described in
				subclause (I), the Secretary shall establish a modified code or standard that
				meets the established targets.
												(iv)AdministrationAny
				code or standard modified under this subparagraph shall—
												(I)achieve a level
				of energy savings that is technologically feasible and life-cycle
				cost-effective;
												(II)be based on the
				latest edition of the IECC or ASHRAE Standard 90.1, including any subsequent
				amendments, addenda, or additions, but may also consider other model codes or
				standards; and
												(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
												(C)Codes or
				standards not updated for 3 years
											(i)In
				generalIf the model code or standard is not revised by a target
				date under paragraph (1)(C), the Secretary shall, not later than 1 year after
				the target date, establish a modified code or standard that meets the targets
				under paragraph (1)(C).
											(ii)RequirementsAny
				modified code or standard shall—
												(I)achieve a level
				of energy savings that is technologically feasible and life-cycle
				cost-effective;
												(II)be based on the
				latest revision of the IECC or ASHRAE Standard 90.1, including any amendments
				or additions to the code or standard, but may also consider other model codes
				or standards; and
												(III)serve as the
				baseline for the next determination under subparagraph (A)(i).
												(D)AdministrationThe
				Secretary shall—
											(i)provide an
				opportunity for public comment on targets, determinations, and modified codes
				and standards under this subsection;
											(ii)publish in the
				Federal Register notice of targets, determinations, and modified codes and
				standards under this subsection; and
											(iii)consult with
				key model code-setting and standard development organizations during the code
				development process.
											(b)Establishing
				voluntary model codes
									(1)Determination
				of voluntary model code
										(A)In
				generalIf the Secretary makes an affirmative determination or
				establishes a modified code or standard under paragraph (2), the Secretary
				shall establish the modified code or standard as the Voluntary Model
				Code.
										(B)State
				notificationThe Secretary shall notify each State of the
				determination of the Voluntary Model Code not later than 30 days after
				establishing or modifying the Code.
										(2)Initial
				voluntary model codeAs of the date of enactment of the
				Practical Energy Plan Act of
				2011, the Voluntary Model Code shall be—
										(A)the 2009 IECC for
				residential buildings; and
										(B)the ASHRAE
				Standard 90.1–2010 for commercial buildings.
										(c)State
				certification of building energy code updates
									(1)Review and
				updating of codes by each State
										(A)In
				generalNot later than 2 years after the date on which the
				Voluntary Model Code is established under subsection (b), each State shall
				certify to the Secretary whether or not the State has reviewed and updated the
				provisions of the residential and commercial building codes of the State
				regarding energy efficiency.
										(B)DemonstrationFor
				a State to be in compliance with this section, the certification under
				subparagraph (A) shall include a demonstration that the code provisions that
				are in effect throughout the State—
											(i)meet or exceed
				the Voluntary Model Code; or
											(ii)achieve
				equivalent or greater energy savings.
											(d)State
				certification of compliance with building codes
									(1)Requirement
										(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (c), each State shall certify whether or not the State
				has—
											(i)achieved
				compliance under paragraph (3) with the certified State building energy code or
				the Voluntary Model Code; or
											(ii)made significant
				progress under paragraph (4) toward achieving compliance with the certified
				State building energy code or the Voluntary Model Code.
											(B)Repeat
				certificationsIf a State certifies progress toward achieving
				compliance, the State shall repeat the certification each year until the State
				certifies that the State has achieved compliance.
										(2)Measurement of
				complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										(A)independent
				inspections of a random sample of the new and renovated buildings covered by
				the code in the preceding year; or
										(B)an alternative
				method that yields an accurate measure of compliance.
										(3)Achievement of
				complianceA State shall be considered to achieve compliance
				under paragraph (1) if—
										(A)at least 90
				percent of new building space covered by the code in the preceding year
				substantially meets all the requirements of the code regarding energy
				efficiency, or achieves equivalent or greater energy savings; or
										(B)the estimated
				excess energy use of new and renovated buildings that did not meet the code in
				the preceding year, compared to a baseline of comparable buildings that meet
				the code, is not more than 5 percent of the estimated energy use of all new and
				renovated buildings covered by the code during the preceding year.
										(4)Significant
				progress toward achievement of compliance
										(A)In
				generalFor purposes of paragraph (1), a State shall be
				considered to have made significant progress toward achieving compliance if the
				State—
											(i)has developed and
				is implementing a plan for achieving compliance not later than 8 years after
				the date of enactment of the Practical Energy
				Plan Act of 2011, assuming continued adequate funding, including
				active training and enforcement programs;
											(ii)after 1 or more
				years of adequate funding, has demonstrated progress, in conformance with the
				plan described in clause (i), toward compliance;
											(iii)after 5 or more
				years of adequate funding, meets the requirements of paragraph (3) if 80
				percent is substituted for 90 percent or 10
				percent is substituted for 5 percent; and
											(iv)has not had more
				than 8 years of adequate funding.
											(B)Adequate
				fundingFor purposes of this paragraph, funding shall be
				considered adequate if the Federal Government provides to the States at least
				$50,000,000 for a fiscal year in funding and support for development and
				implementation of State building energy codes, including for training and
				enforcement.
										(C)Technical
				assistance to StatesThe Secretary shall make available technical
				assistance to States to implement this section, including procedures and
				technical analysis for States—
											(i)to demonstrate
				that the code provisions of the States achieve equivalent or greater energy
				savings than the Voluntary Model Code;
											(ii)to document the
				rate of compliance with a building energy code; and
											(iii)to improve and
				implement State residential and commercial building energy efficiency
				codes.
											(D)Voluntary
				advanced codes and standards
											(i)In
				generalThe Secretary shall support the development of voluntary
				advanced model codes and standards for residential and commercial buildings
				that achieve energy savings of at least 30 percent compared to the Voluntary
				Model Code, for use in—
												(I)building
				design;
												(II)voluntary and
				market transformation programs;
												(III)incentive
				criteria; and
												(IV)voluntary
				adoption by States.
												(ii)UpdatesThe
				voluntary advanced model codes and standards shall be updated at least once
				every 3 years.
											(e)Compliance
									(1)Validation of
				certification
										(A)In
				generalSubject to subparagraph (B), not later than 60 days after
				the date of receipt of certification required by subsection (c), the Secretary
				shall inform the submitting State in writing of whether the Secretary validates
				the certification and, if not validated, the reasons for not validating the
				certification as submitted.
										(B)DeferralOn
				the request of the State, the Secretary may defer the validation decision for
				an additional 90 days.
										(C)NoncomplianceAny
				State for which the Secretary has not accepted a certification by a deadline
				under subsection (c) or (d) shall be considered out of compliance with this
				section.
										(2)Local
				governmentIn any State that is out of compliance with this
				section, a local government may be considered in compliance with this section
				by meeting the certification requirements under subsections (c) and (d).
									(3)Annual reports
				by Secretary
										(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report that describes—
											(i)the status of
				Voluntary Model Codes;
											(ii)the status of
				code adoption and compliance in the States; and
											(iii)implementation
				of this section.
											(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on lifetime energy use by buildings
				and resulting energy costs to individuals and businesses.
										(4)Consideration
				in grant processThe Secretary shall consider as a factor of any
				grants to be awarded by the Department to States whether or not the State is in
				compliance with this section under paragraph (1).
									(f)Availability of
				implementation assistance funding
									(1)In
				general
										(A)RequirementThe
				Secretary shall provide implementation assistance funding to States and local
				governments to implement this section, and to improve and implement State
				residential and commercial building energy efficiency codes, including
				increasing and verifying compliance with the codes and training of State and
				local building code officials.
										(B)State
				actionsIn determining whether, and in what amount, to provide
				implementation assistance funding under this subsection, the Secretary shall
				consider the actions proposed by the State—
											(i)to implement this
				section;
											(ii)to improve and
				implement residential and commercial building energy efficiency codes;
				and
											(iii)to promote
				building energy efficiency through the use of the codes.
											(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document at least a
				90-percent rate of compliance with residential and commercial building energy
				efficiency codes, based on energy performance—
										(A)to a State that
				is in compliance with this section under subsection (e)(1); and
										(B)in a State in
				which there is no statewide energy code for residential or commercial
				buildings, or in which State codes fail to comply with subparagraph (A), to a
				local government that is in compliance with this section under subsection
				(e)(2).
										(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $500,000 per State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection—
										(A)$300,000,000 for
				each of fiscal years 2012 through 2016; and
										(B)such sums as are
				necessary for fiscal year 2016 and each fiscal year
				thereafter.
										.
					(b)Definition of
			 IECCSection 303 of the Energy Conservation and Production Act
			 (42 U.S.C. 6832) is amended by adding at the end the following:
						
							(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
							.
					202.Enabling homes and buildings energy
			 retrofits
					(a)DefinitionsIn this section:
						(1)CostThe term cost has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
						(2)Direct loanThe term direct loan has the
			 meaning given the term in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
						(3)Loan
			 guaranteeThe term loan
			 guarantee has the meaning given the term in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a).
						(4)ProgramThe term Program means the
			 Homes and Buildings Energy Retrofits Program established by subsection
			 (b).
						(5)SecretaryThe term Secretary means the
			 Secretary of Energy.
						(6)SecurityThe term security has the
			 meaning given the term in section 2 of the Securities Act of 1933 (15 U.S.C.
			 77b).
						(7)StateThe term State means—
							(A)a State;
							(B)the District of Columbia;
							(C)the Commonwealth of Puerto Rico; and
							(D)any other territory or possession of the
			 United States.
							(b)EstablishmentThere is established in the Department of
			 Energy a program to be known as the Homes and Buildings Energy Retrofits
			 Program, which shall—
						(1)have annual target energy efficiency
			 retrofit rates of—
							(A)5 percent for
			 homes; and
							(B)2 percent for
			 commercial buildings; and
							(2)encourage private
			 lending for energy retrofits.
						(c)Eligibility criteria
						(1)In generalIn administering the Program, the Secretary
			 shall establish eligibility criteria for applicants for financial assistance
			 under subsection (d) who can offer financial products and programs consistent
			 with the purposes of this section.
						(2)CriteriaCriteria for applicants shall—
							(A)take into account—
								(i)expected energy
			 savings;
								(ii)percentage
			 electricity rate increases in areas to be served by the applicant that are
			 attributable to implementation of environmental controls on power
			 generation;
								(iii)the number and type of buildings that can
			 be served by the applicant, the size of the potential market, and the scope of
			 the program (in terms of measures or technologies to be used);
								(iv)the ability of the applicant to
			 successfully execute the proposed program and maintain the performance of the
			 proposed projects and investments;
								(v)financial criteria, as applicable,
			 including the ability of the applicant to raise private capital or other
			 sources of funds for the proposed program;
								(vi)criteria that enable the Secretary to
			 determine sound program design, including—
									(I)an assurance of credible energy efficiency
			 or renewable energy generation performance; and
									(II)financial product or program design that
			 effectively reduces barriers posed by traditional financing programs;
									(vii)such criteria, standards, guidelines, and
			 mechanisms as will enable the Secretary, to the maximum extent practicable, to
			 communicate to program sponsors and originators, servicers, and sellers of
			 financial obligations the eligibility of loans for resale;
								(viii)the ability of the applicant to report
			 relevant data on program performance; and
								(ix)the ability of the applicant to use
			 incentives or marketing techniques that are likely to result in successful
			 market penetration; and
								(B)encourage—
								(i)use of technologies that are either
			 well-established or new, but demonstrated to be reliable;
								(ii)applicants that can offer building owners
			 or lessees payment plans generally designed to permit the combination of energy
			 payments and assessments or charges from the installation or payments
			 associated with financing to be lower than the energy payments prior to
			 installing energy efficiency measures or on-site renewable energy
			 technologies;
								(iii)applicants that will use repayment
			 mechanisms convenient for building owners, such as tax-increment financing,
			 special tax districts, on-utility-bill repayment, or other mechanisms;
								(iv)applicants that can provide convenience for
			 building owners by combining participation in the lending program with—
									(I)processing for tax credits and other
			 incentives; and
									(II)technical assistance in selecting and
			 working with vendors to provide energy efficiency measures or on-site renewable
			 energy generation systems;
									(v)applicants the projects of which will use
			 contractors that hire within a 50-mile radius of the project, or as close as is
			 practicable;
								(vi)applicants that will use materials and
			 technologies manufactured in the United States;
								(vii)partnerships with or other involvement of
			 State workforce investment boards, labor organizations, community-based
			 organizations, State-approved apprenticeship programs, and other job training
			 entities; and
								(viii)applicants that can provide financing
			 programs or financial products that mitigate barriers other than the initial
			 expense of installing measures or technologies, such as unfavorable lease
			 terms.
								(3)Diverse portfolioIn establishing criteria and selecting
			 applicants to receive financial assistance under subsection (d), the Secretary
			 shall select a portfolio of investments that reaches a diversity of building
			 owners and lessees, including—
							(A)individual homeowners or lessees;
							(B)multifamily apartment building owners or
			 lessees;
							(C)condominium owners associations;
							(D)commercial building owners or lessees,
			 including multi-tenant commercial properties;
							(E)industrial building owners or lessees;
			 and
							(F)schools, hospitals, and other buildings
			 designated by the Secretary.
							(d)Financial assistance
						(1)In generalFor applicants determined to be eligible
			 under criteria established under subsection (c), the Secretary may provide
			 financial assistance in the form of direct loans, letters of credit, loan
			 guarantees, insurance products, other credit enhancements or debt instruments
			 (including securitization or indirect credit support), or other financial
			 products to promote the widespread deployment of, and mobilize private sector
			 support of credit and investment institutions for, energy efficiency measures
			 and on-site renewable energy generation systems in buildings.
						(2)Financial productsThe Secretary—
							(A)in cooperation with Federal, State, local,
			 and private sector entities, shall develop debt instruments that provide for
			 the aggregation of, or directly aggregate, programs for the deployment of
			 energy efficiency measures and on-site renewable energy generation systems on a
			 scale appropriate for residential, commercial, or industrial applications;
			 and
							(B)may insure, guarantee, purchase, and make
			 commitments to purchase any debt instrument associated with the deployment of
			 clean energy technologies (including subordinated securities) for the purpose
			 of enhancing the availability of private financing for the deployment of energy
			 efficiency measures and on-site renewable energy generation systems.
							(3)Application review
							(A)In generalTo the maximum extent practicable and
			 consistent with sound business practices, the Secretary shall seek to expedite
			 reviews of applications for credit support under this section in order to
			 communicate to applicants in a timely manner the likelihood of support so that
			 the applicants can seek private capital in order to receive final
			 approval.
							(B)MechanismsIn carrying out this paragraph, the
			 Secretary shall consider using mechanisms such as—
								(i)a system for conditional pre-approval that
			 informs applicants that final applicants will be approved, if established
			 conditions are met;
								(ii)clear guidelines that communicate to
			 applicants what level of performance on eligibility criteria will ensure
			 approval for credit support or resale;
								(iii)in the case of an applicant portfolio of
			 more than 300 loans or other financial arrangement, an expedited review based
			 on statistical sampling to ensure that the loan or other financial arrangement
			 meets the eligibility criteria; and
								(iv)in the case of an applicant with a
			 demonstrated track record with respect to successfully originating eligible
			 loans or other financial arrangements and who meets appropriate other criteria
			 determined by the Secretary, a system for delegating responsibility for meeting
			 eligibility criteria that includes appropriate protections such as buy-back
			 mechanisms in the event criteria are determined not to have been met.
								(C)Disposition of debt or
			 interestThe Secretary may
			 acquire, hold, and sell or otherwise dispose of, pursuant to commitments or
			 otherwise, any debt associated with the deployment of clean energy technologies
			 or interest in the debt.
							(D)Pricing
								(i)In generalThe Secretary may establish requirements,
			 and impose charges or fees, which may be regarded as elements of pricing, for
			 different classes of applicants, originators, sellers, servicers, or
			 services.
								(ii)Classification of applicants, originators,
			 sellers and servicersFor the
			 purpose of clause (i), the Secretary may classify applicants, originators,
			 sellers and servicers as necessary to promote transparency and liquidity and
			 properly characterize the risk of default.
								(E)Secondary market support
								(i)In generalThe Secretary may lend on the security of,
			 and make commitments to lend on the security of, any debt that the Secretary
			 has insured, guaranteed, issued or is authorized to purchase under this
			 section.
								(ii)Authorized actionsOn such terms and conditions as the
			 Secretary may prescribe, the Secretary may—
									(I)give security;
									(II)insure;
									(III)guarantee;
									(IV)purchase;
									(V)sell;
									(VI)pay interest or other return; and
									(VII)issue notes, debentures, bonds, or other
			 obligations or securities.
									(F)Lending activities
								(i)In generalThe Secretary shall determine—
									(I)the volume of the lending activities of the
			 Program; and
									(II)the types of loan ratios, risk profiles,
			 interest rates, maturities, and charges or fees in the secondary market
			 operations of the Program.
									(ii)ObjectivesDeterminations under clause (i) shall be
			 consistent with the objectives of—
									(I)providing an attractive investment
			 environment for programs that install energy efficiency measures or on-site
			 renewable energy generation technologies;
									(II)making the operations of the Program
			 self-supporting over a reasonable time frame;
									(III)encouraging, and not crowding out,
			 reasonably priced private financing mechanisms and institutions; and
									(IV)advancing the goals established under this
			 section.
									(G)Exempt securitiesAll securities issued, insured, or
			 guaranteed by the Secretary shall, to the same extent as securities that are
			 direct obligations of or obligations guaranteed as to principal or interest by
			 the United States, be considered to be exempt securities within the meaning of
			 the laws administered by the Securities and Exchange Commission.
							(e)Periodic reportsNot later than 1 year after commencement of
			 operation of the Program and at least biannually thereafter, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 that includes a description of the Program in meeting the purpose and goals
			 established by or pursuant to this section.
					(f)Audits by the Comptroller General
						(1)In generalThe programs, activities, receipts,
			 expenditures, and financial transactions of the Program shall be subject to
			 audit by the Comptroller General of the United States under such rules and
			 regulations as may be prescribed by the Comptroller General.
						(2)AccessThe representatives of the Government
			 Accountability Office shall—
							(A)have access to the personnel and to all
			 books, accounts, documents, records (including electronic records), reports,
			 files, and all other papers, automated data, things, or property belonging to,
			 under the control of, or in use by the Program, or any agent, representative,
			 attorney, advisor, or consultant retained by the Program, and necessary to
			 facilitate the audit;
							(B)be afforded full facilities for verifying
			 transactions with the balances or securities held by depositories, fiscal
			 agents, and custodians;
							(C)be authorized to obtain and duplicate any
			 such books, accounts, documents, records, working papers, automated data and
			 files, or other information relevant to the audit without cost to the
			 Comptroller General; and
							(D)have the right of access of the Comptroller
			 General to such information pursuant to section 716(c) of title 31, United
			 States Code.
							(3)Assistance and cost
							(A)In generalFor the purpose of conducting an audit
			 under this subsection, the Comptroller General may, in the discretion of the
			 Comptroller General, employ by contract, without regard to section 3709 of the
			 Revised Statutes (41 U.S.C. 5), professional services of firms and
			 organizations of certified public accountants for temporary periods or for
			 special purposes.
							(B)Reimbursement
								(i)In generalOn the request of the Comptroller General,
			 the Secretary shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
								(ii)CreditingSuch reimbursements shall—
									(I)be credited to the appropriation account
			 entitled Salaries and Expenses, Government Accountability Office
			 at the time at which the payment is received; and
									(II)remain available until expended.
									(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,000,000.
					203.Rural energy
			 savingsTitle VI of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 7901 note et seq.) is
			 amended by adding at the end the following:
					
						6407.Rural energy
				savings program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in sections 501(c)(12) or 1381(a)(2)(C) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency); or
									(B)any entity
				primarily owned or controlled by an entity or entities described in
				subparagraph (A).
									(2)Energy
				efficiency measuresThe term
				energy efficiency measures means, for or at property served by
				an eligible entity, structural improvements and investments in cost-effective,
				commercial technologies to increase energy efficiency.
								(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (c), as determined by an eligible entity.
								(4)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Administrator of the Rural
				Utilities Service.
								(b)Loans to
				eligible entities
								(1)In
				generalSubject to paragraph
				(2), the Secretary shall make loans to eligible entities that agree to use the
				loan funds to make loans to qualified consumers as described in subsection (c)
				for the purpose of implementing energy efficiency measures.
								(2)Requirements
									(A)In
				generalAs a condition to
				receiving a loan under this subsection, an eligible entity shall—
										(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
										(ii)prepare an implementation plan for use of
				the loan funds; and
										(iii)provide for
				appropriate measurement and verification to ensure the effectiveness of the
				energy efficiency loans made by the eligible entity and that there is no
				conflict of interest in the carrying out of this section.
										(B)Revision of list
				of energy efficiency measuresAn eligible entity may update the
				list required under subparagraph (A)(i) to account for newly available
				efficiency technologies, subject to the approval of the Secretary.
									(C)Existing energy
				efficiency programsAn
				eligible entity that, on or before the date of the enactment of this section or
				within 60 days after such date, has already established an energy efficiency
				program for qualified consumers may use an existing list of energy efficiency
				measures, implementation plan, or measurement and verification system of that
				program to satisfy the requirements of subparagraph (A) if the Secretary
				determines the list, plans, or systems are consistent with the purposes of this
				section.
									(3)No
				interestA loan under this subsection shall bear no
				interest.
								(4)RepaymentIn
				the case of a loan made under paragraph (1)—
									(A)the term shall
				not exceed 20 years after the date the loan is closed; and
									(B)except as
				provided in paragraph (6), the repayment of each advance shall be amortized for
				a period of not to exceed 10 years.
									(5)Amount of
				advancesAny advance of loan funds to an eligible entity in any
				single year shall not exceed 50 percent of the approved loan amount.
								(6)Special advance
				for start-up activities
									(A)In
				generalTo assist an eligible entity in defraying appropriate
				start-up costs (as determined by the Secretary) of establishing new programs or
				modifying existing programs to carry out subsection (d), the Secretary shall
				allow an eligible entity to request a special advance.
									(B)AmountNo
				eligible entity may receive a special advance under this paragraph for an
				amount that is more than 4 percent of the loan amount received by the eligible
				entity under paragraph (1).
									(C)RepaymentRepayment—
										(i)shall be required
				not later than the end of the 10-year period beginning on the date the advance
				is received; and
										(ii)at the election
				of the eligible entity, may be deferred to the end of the 10-year
				period.
										(c)Loans to
				qualified consumers
								(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (b)—
									(A)may bear interest,
				not to exceed 3 percent, to be used for purposes that include establishing a
				loan loss reserve and to offset personnel and program costs of eligible
				entities to provide the loans;
									(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount such that a loan term of not more than
				10 years will not pose an undue financial burden on the qualified consumer, as
				determined by the eligible entity;
									(C)shall not be used
				to fund energy efficiency measures made to personal property unless the
				personal property—
										(i)is or becomes
				attached to real property as a fixture; or
										(ii)is a
				manufactured home;
										(D)shall be repaid
				through charges added to the electric bill for the property for, or at which,
				energy efficiency measures are or will be implemented, on the condition that
				this requirement does not prohibit—
										(i)the voluntary
				prepayment of a loan by the owner of the property; or
										(ii)the use of any
				additional repayment mechanisms that are—
											(I)demonstrated to
				have appropriate risk mitigation features, as determined by the eligible
				entity; or
											(II)required if the
				qualified consumer is no longer a customer of the eligible entity; and
											(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
									(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
								(d)Measurement and
				verification, training, and technical assistance
								(1)Contract
				authorizedNot later than 90
				days after the date of enactment of this section, the Secretary—
									(A)shall establish a plan for measurement and
				verification, training, and technical assistance of the program; and
									(B)may enter into 1 or more contracts for the
				purposes of—
										(i)providing measurement and verification
				activities; and
										(ii)developing a program to provide technical
				assistance and training to the employees of eligible entities to carry out this
				section.
										(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in carrying out the contract.
								(e)Fast start
				demonstration projects
								(1)Demonstration
				projects authorityThe Secretary may enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (b)(2)(C) to establish energy efficiency loan
				demonstration projects consistent with the purposes of this section.
								(2)Evaluation
				criteriaIn determining which eligible entities to award loans
				under this section, the Secretary shall take into consideration entities
				that—
									(A)implement
				approaches to energy audits or investments in energy efficiency measures that
				yield measurable and predictable savings;
									(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
									(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
									(D)provide for the
				participation of a majority of eligible entities in a State;
									(E)reduce the need
				for generating capacity;
									(F)provide efficiency
				loans to—
										(i)not fewer than 20,000 consumers, in the
				case of a single eligible entity; or
										(ii)not fewer than 80,000 consumers, in the
				case of a group of eligible entities; and
										(G)serve areas in
				which, as determined by the Secretary, a large percentage of consumers
				reside—
										(i)in
				manufactured homes; or
										(ii)in housing units
				that are more than 50 years old.
										(3)Deadline for
				implementationThe agreements
				required by paragraph (1) shall, to the maximum extent practicable, be entered
				into not later than 90 days after the date of enactment of this section.
								(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
								(5)Additional
				demonstration project authority
									(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project authorized by paragraph (1).
									(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
									(f)Additional
				authorityThe authority provided in this section is in addition
				to any authority of the Secretary to offer loans under any other law.
							(g)Regulations
								(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
								(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
									(A)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act); and
									(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking.
									(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
								(4)Interim
				regulationsNotwithstanding
				paragraphs (1) and (2), to the extent regulations are necessary to carry out
				any provision of this section, the Secretary shall implement such regulations
				through the promulgation of an interim rule.
								(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $760,000,000, to remain available until
				expended.
							.
				BFederal
			 properties
				211.Energy
			 efficient Federal buildings
					(a)In
			 general
						(1)RequirementsSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
							(A)by redesignating the second subsection (f)
			 (relating to large capital energy investments) as subsection (g); and
							(B)by adding at the end the following:
								
									(h)Energy
				efficient Federal buildings
										(1)In
				generalTo the maximum extent practicable, each Federal agency
				shall ensure that any new Federal building is designed in a manner to enhance
				energy efficiency, including—
											(A)by complying with
				paragraphs (2) and (3); and
											(B)by identifying
				and analyzing impacts from energy usage and alternative energy sources in all
				environmental impact statements or similar analyses required under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) for proposals covering new or expanded
				Federal facilities.
											(2)First
				stageTo the maximum extent practicable, each Federal agency
				shall ensure that any Federal building that enters the design phase on or after
				January 1, 2012—
											(A)is designed to
				exceed national building performance standards updated in accordance with
				section 304 of the Energy Conservation and Production Act (42 U.S.C.
				6833);
											(B)accelerates use
				of cost-effective, innovative technologies and strategies to minimize
				consumption of energy, water, and materials; and
											(C)is located in
				accordance with a process that considers sites with convenient access to public
				transportation alternatives.
											(3)Second
				stageTo the maximum extent practicable, each Federal agency
				shall ensure that any Federal building that enters the design phase on or after
				January 1, 2020, is designed to achieve net-zero energy use by January 1,
				2030.
										.
							(2)Conforming
			 amendmentsSection 305(a)(3) of the Energy Conservation and
			 Production Act (42 U.S.C. 6834(a)(3)) is amended—
							(A)by striking
			 subparagraph (B); and
							(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
							(b)Leases
						(1)In
			 generalSection 435(a) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17091(a)) is
			 amended—
							(A)by striking
			 Except as and inserting the following:
								
									(1)Energy Star
				labelExcept as
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Energy
				consumption informationEffective beginning on the date that is
				180 days after the date of enactment of the Practical Energy Plan Act of 2011, no
				Federal agency shall enter into or renew a lease of a commercial building
				unless there is clearly and publicly available for the building information
				concerning the actual energy consumption of the building for each of the 5 most
				recent years for which data are available, in a normalized data format that
				permits data comparability, as determined by the Administrator of General
				Services.
									.
							(2)ExceptionSection
			 435(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17091(b)(1)) is amended by striking subparagraph (B) and inserting the
			 following:
							
								(B)the
				agency—
									(i)proposes to
				remain in the building that the agency has occupied previously; and
									(ii)conducts a
				cost-benefit analysis that compares—
										(I)the financial
				savings from moving to a building that meets the standards described in
				subsection (a); to
										(II)the cost of
				relocating personnel and
				equipment;
										.
						(c)Congressional
			 approval of proposed projectsSection 3307 of title 40, United States
			 Code, is amended by adding at the end the following:
						
							(i)Availability of
				funds for design updates
								(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
								(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
								.
					212.Accelerating
			 energy savings performance contractsSection 543(f)(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended by striking
			 may and inserting shall.
				213.Sense of
			 Congress on inclusion of energy efficiency as selection criteria for base
			 closure and realignment decisionsIt is the sense of Congress that the energy
			 efficiency of military installations, including operating costs, independence
			 from the energy grid, and utilization of private sector resources and new
			 technologies, should be one of the criteria used by the Secretary of Defense in
			 making recommendations for the closure or realignment of military installations
			 inside the United States under the Base Closure and Realignment Act of 1990
			 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) or any other
			 provision of law.
				214.Federal
			 property realignment and savings
					(a)DefinitionsIn
			 this section—
						(1)the term agency—
							(A)means an Executive agency as defined under
			 section 105 of title 5, United States Code; and
							(B)does not include the United States Postal
			 Service;
							(2)the term
			 Director means the Director of the Office of Management and
			 Budget;
						(3)the term
			 disposal means any action that constitutes the removal of a
			 property from the Federal inventory or that produces revenue for the Federal
			 Government from its inventory, including sale, deed, demolition, or
			 exchange;
						(4)the term
			 Federal civilian real property—
							(A)means Federal
			 real property assets, including buildings, land, warehouses, facilities, or
			 other physical structures under the custody and control of any agency that are
			 used for civilian purposes;
							(B)does not
			 include—
								(i)military
			 installations;
								(ii)any property
			 that is excluded for reasons of national security or homeland security by the
			 Director;
								(iii)any property
			 that is excepted from the definition of the term property under
			 section 102(9) of title 40, United States Code, however any constructed asset
			 that may reside upon the property excepted from that definition shall be
			 included as Federal civilian real property;
								(iv)land managed as
			 part of the national wildlife refuge system, but not any constructed asset
			 within or on that land;
								(v)Indian lands, as
			 defined under section 203 of the Public Lands Corps Act of 1993 (16 U.S.C.
			 1722), but not any constructed asset within or on the land;
								(vi)property
			 governed by the first section of the Tennessee Valley Authority Act of 1933 (16
			 U.S.C. 831); or
								(vii)real property
			 owned by the United States Postal Service; and
								(5)the term
			 military installation—
							(A)means a base,
			 camp, post, station, yard, center, homeport facility for any ship, or other
			 activity under the jurisdiction of the Department of Defense, including any
			 leased facility; and
							(B)does not include
			 any facility used primarily for civil works, rivers and harbors projects, or
			 flood control.
							(b)Interagency
			 review process
						(1)Reduction of
			 inventoryThe General Services Administration shall identify
			 opportunities for the Federal Government to significantly reduce the inventory
			 of Federal civilian real property.
						(2)Independent
			 analysis
							(A)In
			 generalThe Director shall perform an independent analysis of the
			 inventory of Federal civilian real property.
							(B)RecommendationsTo
			 assist in the analysis, the Director shall obtain recommendations from
			 agencies, which shall include the identification of—
								(i)Federal civilian
			 real properties that can be sold for proceeds and otherwise disposed of,
			 transferred, consolidated, co-located, or reconfigured, so as to reduce the
			 Federal civilian real property inventory and operating costs of the Federal
			 Government;
								(ii)operational
			 efficiencies that the Federal Government can realize in its operation and
			 maintenance of Federal civilian real properties;
								(iii)the anticipated
			 cost of disposal, transfer, consolidation, co-location, or reconfiguration of
			 Federal civilian real properties identified under paragraph (1); and
								(iv)the
			 environmental effects of the disposal, transfer, consolidation, co-location, or
			 reconfiguration of the Federal civil real properties identified under paragraph
			 (1) and of any reasonable alternatives to such Federal civil real properties,
			 and potential mitigation of any of the adverse environmental effects.
								(3)Review of the
			 recommendationsIn consultation with the Administrator of General
			 Services and the Secretary of Energy, the Director shall conduct a review of
			 the recommendations provided by agencies.
						(4)Final
			 recommendationsThe Director shall notify each agency of the
			 final recommendation of the Director of actions to be taken by the agency with
			 respect to the applicable Federal civilian real property.
						(c)Implementation
			 of Director recommendations
						(1)In
			 generalNotwithstanding any other provision of law, each agency
			 shall prepare and carry out each recommendation of the Director.
						(2)ScheduleEach
			 agency shall—
							(A)begin
			 preparations to implement recommendations of the Director as soon as
			 practicable; and
							(B)complete
			 implementation of all recommendations of the Director not later than the end of
			 the 5-year period beginning on the date the agency received notification with
			 respect to the applicable Federal civilian real property.
							(3)Extenuating
			 circumstancesFor any recommendation that will take longer than
			 the 5-year period due to extenuating circumstances, an agency shall notify the
			 Director as soon as the circumstance occurs with an estimated time to complete
			 the recommendation. In such cases, the Director may extend the period for
			 completion of the recommendation for a period of up to an additional 2
			 years.
						(d)Agency
			 implementation authorityIn implementing any recommendation under
			 this section, an agency may—
						(1)acquire such
			 land, construct such replacement facilities, and conduct such advance planning
			 and design as may be required to transfer functions from 1 location to
			 another;
						(2)provide
			 outplacement assistance to civilian employees employed by the agency at a
			 location subject to a recommendation;
						(3)carry out
			 activities for purposes of environmental restoration and mitigation at any such
			 installation; and
						(4)reimburse other
			 agencies for actions performed at the request of the Director with respect to
			 any such recommendation.
						(e)Specific
			 authorities
						(1)Authority under
			 this section
							(A)In
			 generalNotwithstanding any other provision of the laws that
			 govern the disposal authorities of agencies, all disposals implemented as a
			 result of a recommendation of the Director shall be implemented in accordance
			 with this section. If any other disposal authority for an agency is
			 inconsistent with this section, the provisions of this section shall control
			 the implementation of a disposal recommended by the Director.
							(B)Other
			 authoritiesTo the extent that the other disposal authorities are
			 otherwise consistent with this section, an agency shall implement a
			 recommendation of the Director to dispose a property by using those other
			 disposal authorities of the agency, regardless of whether the agency—
								(i)has
			 been delegated disposal authority by the Administrator of the General Services
			 Administration under subtitle I of title 40 or subtitle I of title 41, United
			 States Code;
								(ii)has an
			 independent disposal authority; or
								(iii)is required to
			 work in partnership with the General Services Administration property disposal
			 unit.
								(2)Authorized
			 actionsIn accordance with this subsection, when implementing a
			 recommendation to consolidate, reconfigure, co-locate, or realign a real
			 property asset all agencies may take such action as necessary to implement the
			 recommendations of the Director. Consistent with this section, the Director may
			 instruct an agency to use the expertise of the General Services Administration
			 in carrying out a recommended consolidation, reconfiguration, co-location, or
			 realignment. Consistent with law and available funding, any agency may contract
			 with the General Services Administration for assistance or consultation on
			 implementing a recommendation to consolidate, reconfigure, co-locate, or
			 realign a real property asset.
						(3)Suspension of
			 transactionsIf any Federal civilian real property is identified
			 as an asset to be disposed, consolidated, reconfigured, or otherwise realigned
			 in a recommendation of the Director, any transaction with respect to that
			 property that would prevent a recommendation from being carried out shall be
			 suspended during a 45-day period beginning on the date of the notification
			 received by an agency with respect to the applicable Federal civilian real
			 property.
						(f)Determinations
			 regarding certain transactionsNotwithstanding any other
			 provision of law, for any transaction identified, recommended, or commenced as
			 a result of this section, the Director shall determine whether and to what
			 extent an agency shall implement the transaction consistent with any legal
			 priorities or requirements to enter into a transaction to convey a Federal
			 civilian real property for less than fair market value or in a transaction that
			 mandates the exclusion of other market participants.
					(g)Statutes not
			 applicableNotwithstanding any other provision of law, any
			 recommendation or commencement under this section of a disposal, consolidation,
			 reconfiguration, co-location, or realignment of civilian real property shall
			 not be subject to—
						(1)section 545(b)(8)
			 of title 40, United States Code;
						(2)sections 550,
			 554, and 553 of title 40, United States Code;
						(3)section 501 of
			 Public Law 100–77 (42 U.S.C. 11411);
						(4)any section of An
			 Act Authorizing the Transfer of Certain Real Property for Wildlife, or other
			 Purposes (16 U.S.C. 667b);
						(5)section 47151 of
			 title 49, United States Code;
						(6)sections 107 and
			 317 of title 23, United States Code;
						(7)section 1304(b)
			 of title 40, United States Code;
						(8)section 13(d) of
			 the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
						(9)any other
			 provision of law authorizing the conveyance of real property owned by the
			 Federal Government for no consideration; or
						(10)any
			 congressional notification requirement other than that in section 545 of title
			 40, United States Code.
						(h)No restriction
			 on use of fundsNo provision of law shall be construed as
			 restricting the use of funds for disposing or realigning Federal civilian real
			 property in accordance with a recommendation of the Director, except in the
			 case of a provision of law which specifically refers to a particular asset of
			 Federal civilian real property and expressly states that such restriction shall
			 apply to such asset notwithstanding this section.
					(i)Funding
						(1)DefinitionsIn
			 this subsection—
							(A)the term
			 gross proceeds means the gross proceeds received from the disposal
			 of any Federal civilian real property in accordance with a recommendation of
			 the Director under this section;
							(B)the term
			 related costs means amounts—
								(i)to
			 cover the necessary costs associated with—
									(I)the disposal of
			 property;
									(II)consolidation,
			 co-location, and reconfiguration actions; and
									(III)other actions
			 taken to otherwise realize operational efficiencies, including such actions as
			 environmental restoration; and
									(ii)for outplacement
			 assistance to Federal employees who work at a Federal property that is affected
			 by actions taken under this section, and whose employment would be terminated
			 as a result of such disposal, consolidation, or other realignment.
								(2)Use of
			 funds
							(A)In
			 generalThe Director shall determine the amounts of gross
			 proceeds to be deposited—
								(i)as miscellaneous
			 receipts in the General Fund of the United States Treasury; and
								(ii)in
			 appropriations accounts of agencies in accordance with subparagraph (B).
								(B)Agency
			 fundingAmounts deposited under subparagraph (A)(ii) may be
			 deposited in an applicable agency appropriation account relating to—
								(i)related
			 costs;
								(ii)real property
			 management reinvestment; or
								(iii)the funding of
			 any program established under section 121, 201, 202, 203, or 221 or an
			 amendment made by that section.
								(C)AvailabilityAny
			 amounts deposited in an appropriations account under this subsection—
								(i)shall be
			 available for any authorized purpose of that account; and
								(ii)shall remain
			 available until expended.
								CIndustrial and
			 power generation energy efficiency
				221.State
			 partnership industrial energy efficiency revolving loan programSection 399A of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1) is amended—
					(1)in the section heading, by inserting
			 and
			 industry before the period at the end;
					(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
					(3)by inserting after subsection (g) the
			 following:
						
							(h)State
				partnership industrial energy efficiency revolving loan program
								(1)In
				generalThe Secretary shall carry out a program under which the
				Secretary shall provide grants to eligible lenders to pay the Federal share of
				creating a revolving loan program under which loans are provided to commercial
				and industrial manufacturers to implement commercially available technologies
				or processes that significantly reduce systems energy intensity, including the
				use of energy intensive feedstocks and improved recycling of materials.
								(2)Eligible
				lendersTo be eligible to receive cost-matched Federal funds
				under this subsection, a lender shall—
									(A)be a community or
				economic development lender;
									(B)be part of a
				partnership that includes participation by, at a minimum—
										(i)a
				State or local government agency; and
										(ii)a private
				financial institution or other provider of loan capital;
										(C)submit an
				application to the Secretary, and receive the approval of the Secretary, for
				cost-matched Federal funds to carry out a loan program described in paragraph
				(1); and
									(D)ensure that
				non-Federal funds are provided to match, on at least a dollar-for-dollar basis,
				the amount of Federal funds that are provided to carry out a revolving loan
				program described in paragraph (1).
									(3)AwardThe
				amount of cost-matched Federal funds provided to an eligible lender shall not
				exceed $100,000,000 for any fiscal year.
								(4)Recapture of
				awards
									(A)In
				generalAn eligible lender that receives an award under paragraph
				(1) shall be required to repay to the Secretary an amount of cost-match Federal
				funds, as determined by the Secretary under subparagraph (B), if the eligible
				lender is unable or unwilling to operate a program described in this subsection
				for a period of not less than 10 years beginning on the date on which the
				eligible lender first receives funds made available through the award.
									(B)Determination
				by SecretaryThe Secretary shall determine the amount of
				cost-match Federal funds that an eligible lender shall be required to repay to
				the Secretary under subparagraph (A) based on the consideration by the
				Secretary of—
										(i)the amount of
				non-Federal funds matched by the eligible lender;
										(ii)the amount of
				loan losses incurred by the revolving loan program described in paragraph (1);
				and
										(iii)any other
				appropriate factor, as determined by the Secretary.
										(C)Use of
				recaptured cost-match Federal fundsThe Secretary may distribute
				to eligible lenders under this subsection each amount received by the Secretary
				under this paragraph.
									(5)Eligible
				projectsA program for which cost-matched Federal funds are
				provided under this subsection shall be designed to accelerate the
				implementation, at facilities located in the United States, of industrial and
				commercial applications of technologies or processes that substantially reduce
				the energy intensity of operations or production of the facility, including
				reduction of energy intensive feedstocks and improved recycling of materials in
				manufacturing.
								(6)EvaluationThe
				Secretary shall evaluate applications for cost-matched Federal funds under this
				subsection taking into consideration—
									(A)the commitment to
				provide non-Federal funds in accordance with paragraph (2)(D);
									(B)the plan of the
				program to encourage private lending for energy efficiency upgrades;
									(C)program economic
				sustainability;
									(D)the capability of
				the applicant to administer the program;
									(E)the quantity of
				energy savings or energy feedstock minimization;
									(F)the energy
				intensity of areas to be served by the program;
									(G)percentage
				electricity rate increases in areas to be served by the applicant that are
				attributable to implementation of environmental controls on existing power
				generation facilities and new power generation facilities;
									(H)State adoption
				and progress on implementation of energy efficiency building codes as
				established in section 304 of the Energy Conservation and Production Act (42
				U.S.C. 6833); and
									(I)the ability to
				fund energy efficient projects on a timely basis after the date of the grant
				award.
									(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $500,000,000 for each of fiscal years 2012 through
				2016.
								.
					222.Study of new
			 source review to encourage energy efficiency
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a review to examine—
						(1)the impact of new
			 source review requirements under the Clean Air
			 Act (42 U.S.C. 7401 et seq.) and related laws on the ability of
			 plant owners to improve energy efficiency of regulated major sources, including
			 power generation for commercial sale and covered industrial sources;
						(2)the
			 implementation of new source review requirements by the Administrator of the
			 Environmental Protection Agency, including transparency and consistency in
			 measurement and procedures;
						(3)the potential to
			 increase energy efficiency in power generation, including—
							(A)likely consumer
			 rates and emissions (at both the individual facility and system-wide
			 levels);
							(B)the impact of the
			 improvements; and
							(C)the impact of new
			 source review requirements and implementation by the Administrator on achieving
			 efficiency gains; and
							(4)existing Federal
			 programs to improve energy efficiency in power generation applications.
						(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of Representatives a
			 report on the results of the study conducted under subsection (a).
					DProcurement,
			 equipment, and appliance efficiency
				231.Appliance and
			 equipment efficiency
					(a)CoverageSection
			 322(a) of the Energy Policy and Conservation Act (42 U.S.C. 6292(a)) is
			 amended—
						(1)by designating
			 paragraph (20) as paragraph (21); and
						(2)by inserting
			 after paragraph (19) the following:
							
								(20)Computer
				monitors and displays, personal computers, and cable, satellite, and fiber
				optic service set top
				boxes.
								.
						(b)Energy
			 conservation standardsSection 325(l) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(l)) is amended—
						(1)by striking
			 paragraph (19) each place it appears and inserting
			 paragraph (21);
						(2)in the first
			 sentence of paragraph (3), by inserting and computer monitors and
			 displays, personal computers, and cable, satellite, and fiber optic service set
			 top boxes after television sets; and
						(3)by adding at the
			 end the following:
							
								(5)NoticeIf
				the Secretary finds that a covered product meets the criteria established under
				paragraph (1) but does not establish an energy conservation standard for the
				covered product, the Secretary shall submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Energy and Commerce of the
				House of Representatives a notice indicating that the standard has not been
				established.
								.
						(c)Definition of
			 industrial equipmentSection 340(2)(B) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6311(2)(B)) is amended—
						(1)in clause (xi),
			 by striking and at the end;
						(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(xiii)other
				equipment.
								.
						(d)Covered
			 equipmentSection 342 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6313) is amended by adding at the end the following:
						
							(g)Covered
				equipmentThe Secretary shall establish an energy conservation
				standard for each type or class of covered equipment described in section
				340(1) if—
								(1)the requirements
				of subsections (o) and (p) of section 325 are met for the type or class;
								(2)substantial
				improvement in the energy efficiency of products of the type or class is
				technologically feasible; and
								(3)the application
				of a labeling rule or voluntary labeling program to the type or class is not
				likely to be sufficient to induce manufacturers to produce, and consumers and
				other persons to purchase, covered products of the type or class that achieve
				the maximum energy efficiency that is technologically feasible and economically
				justified.
								.
					(e)Report on
			 efficiency standards for additional consumer products and commercial and
			 industrial equipmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Energy shall submit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report that identifies—
						(1)consumer products
			 and commercial and industrial equipment not covered by efficiency standards (as
			 of the date of enactment of this Act) that have significant national energy
			 savings potential (including through usage of natural gas), as determined by
			 the Secretary;
						(2)levels of
			 potential energy savings for products and equipment identified under paragraph
			 (1);
						(3)which of the
			 products and equipment identified under paragraph (1) are likely, prima facie,
			 to qualify as covered under authority of the Secretary in existence on the date
			 of enactment of this Act, and a plan for formal review of those products and
			 equipment under existing authority; and
						(4)which of the
			 products identified under paragraph (1) require additional authority for the
			 Secretary to be covered.
						232.Federal
			 procurement and usage of energy efficient products
					(a)In
			 generalSection 553(b) of the
			 National Energy Conservation Policy Act (42 U.S.C. 8259b(b)) is amended—
						(1)by striking paragraph (1) and inserting the
			 following:
							
								(1)RequirementExcept
				as provided in paragraph (4), beginning on the date of enactment of the
				Practical Energy Plan Act of
				2011, the head of an agency shall procure, for not less than 95
				percent of the new contract actions, task orders, and delivery orders for
				products and services (other than for weapon systems) for the agency—
									(A)an Energy Star
				rated product;
									(B)a FEMP designated
				product; or
									(C)any other highly
				energy efficient product that is—
										(i)reasonably
				expected to exceed Energy Star ratings; and
										(ii)procured for the
				purposes of testing and demonstrating new technologies to encourage commercial
				application.
										;
				and
						(2)by adding at the
			 end the following:
							
								(4)ExemptionParagraph
				(1) shall not apply if there are less than 2 products available that meet
				applicable energy efficiency
				criteria.
								.
						(b)GuidanceNot
			 later than 1 year after the date of enactment of this Act, the Administrator of
			 General Services, in consultation with the Secretary of Energy, shall issue
			 guidance for Executive agencies to employ tools that achieve energy savings
			 through the use of computer hardware, energy efficiency software, and power
			 tools.
					(c)Reports on
			 plans and savingsNot later than 180 days after the date of the
			 issuance of the guidance under subsection (b), each Executive agency shall
			 submit to the Administrator of General Services and make publicly available a
			 report that describes—
						(1)the plan of the
			 Executive agency for implementing the guidance within the Executive agency;
			 and
						(2)estimated energy
			 and financial savings from employing the tools described in subsection
			 (b).
						IIIMeasurement and
			 review
			301.Measurement
			 and review
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 submit to the appropriate committees of Congress a list of Federal programs
			 (including programs established or modified under this Act and the amendments
			 made by this Act), for which the Comptroller General of the United States shall
			 carry out a study that monitors the progress of the programs in meeting the
			 energy security, economic competitiveness, and pollution reduction goals under
			 this Act and the amendments made by this Act.
				(b)Study
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act and every 3 years thereafter for the 12-year period beginning on the
			 date of enactment of this Act, the Comptroller General of the United States
			 shall—
						(A)carry out a study
			 that monitors the progress of the programs described in subsection (a);
						(B)submit to the
			 appropriate committees of Congress a report containing the findings of the
			 study carried out under this subsection; and
						(C)publish reports
			 and, to the maximum extent practicable, accompanying data for public view on
			 the Internet.
						(2)ContentsA
			 study and report carried out under paragraph (1) shall include—
						(A)an examination of
			 the effects the programs described in subsection (a) have had on—
							(i)Federal fiscal
			 issues;
							(ii)the consumption,
			 production, and import of oil and petroleum products;
							(iii)national energy
			 production and demand;
							(iv)pollution levels
			 and greenhouse gas emissions;
							(v)power and fuel
			 costs;
							(vi)energy intensity
			 and economic productivity; and
							(vii)the advancement
			 and deployment of technology;
							(B)any
			 recommendations of the Comptroller General on improving the performance of the
			 programs.
						
